     Case 3:20-cv-00583-LRH-CLB Document 13
                                         14 Filed 12/11/20 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89135
 3   Telephone: (702) 792-7000
     Facsimile: (702) 796-7181
 4   Email: rmccoy@kcnvlaw.com

 5   Attorneys for Defendant Cinderlite
     Trucking Corporation
 6
 7                          UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9   MICHELLE K. MCCANN, an                      Case No. 3:20-cv-00583
     individual,
10
                          Plaintiff,             STIPULATED AGREEMENT FOR
11                                               SERVICE OF DISCOVERY BY
     vs.                                         EMAIL
12
     CINDERLITE TRUCKING
13   CORPORATION, a domestic
     corporation,
14
                          Defendant.
15
16                   Plaintiff Michelle K. McCann and Defendant Cinderlite Trucking
17   Corporation (“Cinderlite”) stipulate as follows:
18                   1.   Plaintiff and Cinderlite agree that, as permitted by Fed. R. Civ.
19   P. 5(b)(2)(E), any party may serve discovery disclosures, requests, responses, or
20   notices on counsel for the other parties in this case by email and that such email
21   service will constitute complete service under Fed. R. Civ. P. 5(b).
22                   2.   This agreement will apply to any all discovery made or
23   requested under Fed. R. Civ. P. 26, 27, 30, 31, 33, 34, 35, 36, and 45.
24

     2705454_1 17819.6                                                            Page 1 of 2
Case 3:20-cv-00583-LRH-CLB Document 14 Filed 12/11/20 Page 2 of 2
Case 3:20-cv-00583-LRH-CLB Document 13 Filed 12/11/20 Page 2 of 2




   IT IS SO ORDERED.

   Dated: December 11, 2020



   __________________________________
   UNITED STATES MAGISTRATE JUDGE
